             Case 4:21-cv-00502-LPR Document 12 Filed 07/27/21 Page 1 of 2




                               IN THE UNITED STATES DISTRICT COURT
                                   EASTERN DISTRICT OF ARKANSAS
                                         CENTRAL DIVISION

FRANKIE VON HOLT                                                                                       PLAINTIFF
ADC #124601

v.                                       Case No. 4:21-CV-00502-LPR

ARKANSAS GENERAL ASSEMBLY, et al.                                                                  DEFENDANTS

                                                       ORDER


           Plaintiff Frankie Von Holt was in custody at the Varner Unit of the Arkansas Division of

Correction when he filed this action pro se.1                   Mr. Holt did not pay the $402 filing and

administrative fee or file an Application to Proceed Without Prepayment of Fees and Affidavit

(“IFP Application”). On June 17, 2021, the Court instructed Mr. Holt that to proceed with this

action, he must either pay the filing fee or file a complete IFP Application within 30 days.2 Mr.

Holt was warned that his failure to comply with the June 17, 2021 Order would result in the

dismissal of his case without prejudice.3

           Mr. Holt has not complied with or otherwise responded to the June 17, 2021 Order, and

the time for doing so has passed. Further, mail from the Court to Mr. Holt has been returned as

undeliverable.4 It appears Mr. Holt is no longer in custody and failed to update his address with

the Court. Accordingly, this case is dismissed without prejudice pursuant to Local Rule 5.5(c)(2).5


1
     Pl.’s Compl. (Doc. 1).
2
     Court’s Order (Doc. 9).
3
     Id.
4
     Mail Returned as Undeliverable (Docs. 10, 11).
5
     Local Rule 5.5(c)(2) provides:
           It is the duty of any party not represented by counsel to promptly notify the Clerk and the other
           parties to the proceedings of any change in his or her address, to monitor the progress of the case,
           and to prosecute or defend the action diligently. A party appearing for himself/herself shall sign
           his/her pleadings and state his/her address, zip code, and telephone number. If any communication
             Case 4:21-cv-00502-LPR Document 12 Filed 07/27/21 Page 2 of 2




All pending motions6 are denied as moot. The Court certifies, pursuant to 28 U.S.C. § 1915(a)(3),

that an in forma pauperis appeal from this Order and the accompanying Judgment would not be

taken in good faith.

          IT IS SO ORDERED this 27th day of July, 2021.



                                                                      ________________________________
                                                                      LEE P. RUDOFSKY
                                                                      UNITED STATES DISTRICT JUDGE




          from the Court to a pro se plaintiff is not responded to within thirty (30) days, the case may be
          dismissed without prejudice. Any party proceeding pro se shall be expected to be familiar with and
          follow the Federal Rules of Civil Procedure.
6
    Pl.’s Motion for Temporary Restraining Order (Doc. 3); Pl.’s Request for Class Certification (Doc. 5); Pl.’s
    Emergency Motion (Doc. 6).

                                                           2
